IN THE SUPREME COURT OF THE STATE OF DELAWARE

    EDWARD THOMAS,1                             §
                                                §   No. 593, 2018
         Petitioner Below,                      §
         Appellant,                             §   Court Below—Family Court
                                                §   of the State of Delaware
         v.                                     §
                                                §   File No. CN13-04968
    ANGELICA WHITE and                          §   Petition No. 18-31741 and
    ANDREW WHITE,                               §   File No. CN18-05073
                                                §   Petition No. 18-31680
        Respondents Below, Appellees.

                             Submitted: June 14, 2019
                             Decided:   August 5, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family Court’s

order dated December 5, 2018, which dismissed two petitions for orders of protection from

abuse. The appellant did not present any admissible evidence of the alleged abuse.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice



1
 The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
2
  See 10 Del. C. § 1044(b) (providing that domestic violence must be established by a
preponderance of the evidence).